DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112

Claims 5-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5, 7 recites the limitation "the saturation curve".  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the return air pre-cooling and heat reclaim heat exchangers".  There is insufficient antecedent basis for this limitation in the claim. Further is unclear if such a system is present in the return section for example as shown in the drawings there is no the return air pre-cooling and heat reclaim heat exchangers since such heat exchanger would be redundant for the return air section. For examination purposes claim 9 will be read as claim 8. 
Claim 10 recites the limitation "the conditioned space set points".  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the conditioned space set points".  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the return air pre-cooling and heat reclaim heat exchangers".  There is insufficient antecedent basis for this limitation in the claim. Further is unclear if such a system is present in the return section for example as shown in the drawings there is no the return air pre-cooling and heat reclaim heat exchangers since such heat exchanger would be redundant for the return air section. For examination purposes claim 11 will be read as claim 10. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Philips (US 20100065650), hereinafter referred to as Philips, in view of Cayce (US Pat No. 5,309,725), hereinafter referred to as Cayce.

Re claim 1, Philips teaches an air conditioning system operable to treat a conditioned space by treating outdoor air from outside the conditioned space and return air from inside the conditioned space (see Fig 1), and mixing the treated outdoor air (X) with the treated return air (Y) to form supply air (C) for the conditioned space, the air conditioning system comprising:
an outdoor air latent cooling treatment stage (D, E and F) operable to provide parallel airflow with a return air sensible cooling treatment stage (H) (see Fig 1);
mixer (e.g. ¶ 10, “a means for mixing outdoor air with return air to form conditioned space supply air”) to mix the treated outdoor air with the treated return air to form the conditioned space supply air;
3, 4, 5, 8, 9, or 7) operable to separate the treated outdoor air from saturation to maintain relative humidity in treated outdoor air ducting below a predetermined mould growth limit (e.g. ¶ 101, “This enables the outdoor air stream B to be adequately dehumidified with a reduced proportion of sensible cooling. As can be seen, separation from the saturation curve is achieved. The amount of separation is achieved by the regulation of heat transfer from the first heat exchanger D to the third heat exchanger F”; the examiner considers the mold limit as the saturation curve; see also Fig 1b); and
a second relative humidity controller (3, 4, 5, 8, 9, or 7) operable to monitor the conditioned space supply air relative humidity (e.g. with the use of sensor 2) and separate the conditioned space supply air from saturation to maintain relative humidity in conditioned space supply air ducting below a predetermined mould growth limit (see Fig 1b; the examiner considers the mold limit as the saturation curve);
wherein the outdoor air latent cooling treatment stage includes at least a dehumidification heat exchanger (E), combination pre-cooling and heat reclaim heat exchangers (D and F), and a heat transfer pump (I), and
wherein the return air sensible cooling treatment stage includes at least a sensible cooling heat exchanger (H).
Philips does not explicitly teach the limitation of the first relative humidity controller monitor the treated outdoor air relative humidity.
However, Cayce teaches an air conditioning system comprising a first relative humidity controller (13) monitoring the treated outdoor air relative humidity (e.g. 15 and 18).
Therefore, at the time the invention was filled it would have been obvious for a person of ordinary skill in the art to have modified Philips and configured the first relative humidity controller to monitor the treated outdoor air relative humidity, as taught by Cayce, in order to provide proper control (see Cayce C3-lns 53-58).

Re claim 2, Philips, as modified, teaches the air conditioning system according to claim 1. Philips further teaches the limitation of wherein energy required for dehumidification in the outdoor air latent cooling treatment stage also sensibly cools the outdoor air stream (see ¶ 38, “the energy required for dehumidification sensibly pre-cools the outdoor air stream. This energy is again shifted by use of a closed heat reclaim loop to pre-cool the outdoor air stream”), by the use of a closed heat reclaim loop to pre-cool the outdoor air stream using a chilled water system and shift the energy to the heat reclaim heat exchanger with the heat transfer pump (see ¶ 38-39).

Re claim 3, Philips, as modified, teaches the air conditioning system according to claim 2. Philips further teaches the limitation of wherein the amount of energy shifted to the heat reclaim heat exchanger is determined by either the conditioned space sensible heat load requirement or the relative humidity limits of the treated outdoor air (see ¶ 20, “the energy required for dehumidification also preferably sensibly cools the outdoor air stream. This energy is ideally shifted by use of a closed heat reclaim loop to pre-cool the dehumidification air stream, such that the energy that is used to dehumidify the outdoor air stream can be reclaimed by the heat reclaim heat exchanger. This heat exchanger is preferably connected by a heat reclaim water loop that is filled by a connection to a chilled water system, and the energy is transferred by a pump to the heat reclaim pre-cooling heat exchanger. In this respect, the amount of energy transferred will generally be determined by the conditioned space sensible heat load requirement, and the rate at which the energy is shifted will generally dictate the separation temperature from the saturation curve, thereby providing a variable sensible heat ratio that would otherwise be achieved by reheating by an additional heat source”).

Re claim 4, Philips, as modified, teaches the air conditioning system according to claim 3. Philips further teaches the limitation of wherein when the energy shifted is insufficient to achieve either the conditioned space sensible heat load requirement or the relative humidity limit of the treated outdoor air, an additional sensible heating heat exchanger is incorporated in the outdoor air latent cooling treatment stage (e.g. ¶ 75, “when the outdoor air dehumidification process provides insufficient sensible cooling to satisfy the conditioned space sensible cooling requirements, the return air fan is employed with the return air heat exchanger to provide additional sensible cooling”).

Re claim 5, Philips, as modified, teaches the air conditioning system according to claim 1. Philips further teaches the limitation of an outdoor air stream relative humidity management system (7), the outdoor air stream relative humidity management system being operable to separate the outdoor air stream dry bulb temperature from the saturation curve to limit relative humidity within the outdoor air stream ducting (see Fig 1b). Cayce further teaches the limitation of wherein the first relative humidity controller monitors the treated outdoor air relative humidity by way of an outdoor air stream relative humidity input device (15) that measures the outdoor air stream relative humidity and provides it as an input to an outdoor air stream relative humidity management system (13).

Re claim 6, Philips, as modified, teaches the air conditioning system according to claim 5. Philips further teaches the limitation of wherein separation from the saturation curve is provided by increasing the dry bulb temperature of the outdoor air stream and thereby decreasing the relative humidity of the dehumidified condition of the outdoor air stream (see Fig 1b).

Re claim 7, Philips, as modified, teaches the air conditioning system according to claim 1. Philips further teaches the limitation of wherein the second relative humidity controller monitors the conditioned space supply air relative humidity by way of a conditioned space supply air stream relative humidity input device (2) that measures the conditioned space supply air stream relative humidity and provides it as an input to a conditioned space supply air stream relative humidity management system (7), the conditioned space supply air stream relative humidity management system being operable to separate the conditioned space supply air stream dry bulb temperature from the saturation curve to limit relative humidity within the conditioned space supply air stream ducting (see Fig 1b).

Re claim 8, Philips, as modified, teaches the air conditioning system according to claim 7. Philips further teaches the limitation of wherein separation from the saturation curve is provided by increasing mass flow within either or both the outdoor air pre-cooling (D) and heat reclaim heat exchangers (F) heat transfer circuit (see ¶ 96, “the amount of the separation is regulated by a heat transfer pump I connecting the first heat exchanger D to the third heat exchanger F” … and ¶ 101 where the speed of the pump is vary from low to high thus increasing the mass flow and heat transfer).

Re claim 9, Philips, as modified, teaches the air conditioning system according to claim 7. Philips further teaches the limitation of wherein separation from the saturation curve is provided by increasing mass flow within either or both the outdoor air pre-cooling (D) and heat reclaim heat exchangers (F) heat transfer circuit (see ¶ 96, “the amount of the separation is regulated by a heat transfer pump I connecting the first heat exchanger D to the third heat exchanger F” … and ¶ 101 where the speed of the pump is vary from low to high thus increasing the mass flow and heat transfer).

Re claim 10, Philips, as modified, teaches the air conditioning system according to claim 7. Philips further teaches the limitation of wherein separation from the saturation curve is provided by increasing mass flow within either or both the outdoor air pre-cooling (D) and heat reclaim heat exchangers (F) heat transfer circuit (see ¶ 96, “the amount of the separation is regulated by a heat transfer pump I connecting the first heat exchanger D to the third heat exchanger F” … and ¶ 101 where the speed of the pump is vary from low to high thus increasing the mass flow and heat transfer), and by altering the conditioned space set points, either dry bulb or relative humidity or both (the examiner notes that is inherent that altering such set points will provide a separation from the saturation curve; for example see Fig 1b where it shows that the distance from a point of the saturation curve is dependent from the set of the dry bulb).

Re claim 11, Philips, as modified, teaches the air conditioning system according to claim 7. Philips further teaches the limitation of wherein separation from the saturation curve is provided by increasing mass flow within either or both the outdoor air pre-cooling (D) and heat reclaim heat exchangers (F) heat transfer circuit (see ¶ 96, “the amount of the separation is regulated by a heat transfer pump I connecting the first heat exchanger D to the third heat exchanger F” … and ¶ 101 where the speed of the pump is vary from low to high thus increasing the mass flow and heat transfer), and by altering the conditioned space set points, either dry bulb or relative humidity or both (the examiner notes that is inherent that altering such set points will provide a separation from the saturation curve; for example see Fig 1b where it shows that the distance from a point of the saturation curve is dependent from the set of the dry bulb).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (see PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON NIEVES whose telephone number is (571)270-0392.  The examiner can normally be reached on Monday to Friday 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NELSON J NIEVES/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        05/08/2021